Citation Nr: 0503116	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-26 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for major depressive disorder prior to July 12, 2000.

2.  Entitlement to a rating in excess of 70 percent for major 
depressive disorder from July 12, 2000.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant in this matter is a veteran who served on 
active duty from February 1980 to February 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO gave effect to a June 
2002 Board decision which granted service connection for 
major depressive disorder.  The July 2002 rating decision 
assigned a 30 percent rating, effective April 1, 1996.  By 
subsequent rating decision in September 2002, the RO 
increased the rating to 70 percent, effective July 12, 2000.  
In his October 2002 notice of disagreement, the veteran 
asserted that the 70 percent rating should date back to his 
April 1996 claim.  Although the RO characterized this appeal 
as an earlier effective date issue arising from the September 
2002 rating decision, the Board finds that the appeal is 
really a rating issue arising from the assignment of the 
initial rating in July 2002 as increased by the September 
2002 rating decision.  In other words, the Board views the 
present appeal as involving a  "staged rating" situation as 
enunciated by the United States Court of Appeals for Veterans 
Claims in Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, the issue has been properly characterized as is 
noted on the title page of this decision. 

Several communications from the veteran suggest that he is 
seeking VA benefits for a son.  This matter is hereby 
referred to the RO for clarification and appropriate action. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




REMAND

A VA inquiry to the Social Security Administration in 
December 2001 revealed that the veteran had been awarded 
social security disability benefits effective in August 1995.  
This is consistent with the veteran's report during a March 
1997 VA examination that he was receiving social security 
disability.  He also said that these benefits had been 
stopped due to a primary diagnosis of alcohol and drug abuse.  
In view of the possible relevance that such records may have 
to this appeal involving assessing the severity of veteran's 
service-connected major depressive disorder from the date of 
the grant of service connection, an attempt should be made to 
obtain these records.  See 38 U.S.C.A. § 5103A(b)(3); see 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Fenderson, supra. 

Also, the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is 
not clear from the record that the veteran has been properly 
furnished notice of VCAA regarding his claim.  The United 
States Court of Appeals for Veterans Claims has made it clear 
that failure to adequately show compliance with VCAA notice 
requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  Since it is not clear that the veteran has been 
furnished proper VCAA notice in connection with this claim, 
he should be should be provided with this notice. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should furnish the veteran with 
an appropriate VCAA notice letter.  The RO 
should ensure that the veteran is 
furnished proper notice in compliance with 
38 C.F.R. § 3.159(b)(1), including notice 
of (a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, (c) 
the information and evidence that the 
veteran is expected to provide, and (d) 
any pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002); 38 C.F.R. § 3.159.  

2.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
any determinations regarding the 
veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the veteran.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claims can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



